                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

KIWANE KOLIAYAH-CHAUNDALE
CANADA,

                       Plaintiff,                             Case Number 20-10027
                                                              Honorable David M. Lawson
v.

THUMB CORRECTIONAL FACILITY,
GINA M., R. HEERING,

                       Defendants.
                                               /

            OPINION AND ORDER PARTIALLY DISMISSING COMPLAINT

       Plaintiff Kiwane Canada, while an inmate at the Thumb Correctional Facility in Lapeer,

Michigan, broke his arm while working out in the facility’s gym. His requests for medical attention

were ignored for a month, and when he was finally seen, his fracture was not healing properly, and

he has a permanent defect. Canada alleged these things in a pro se civil rights complaint filed

under 42 U.S.C. § 1983 against the Thumb Correctional Facility, physician’s assistant Gina M.,

and nurse R. Heering. Canada alleges that the defendants were deliberately indifferent to the

plaintiff’s serious medical needs.

       Before allowing the case to go forward, Congress has directed courts to screen the

complaint for colorable merit, since it is a case filed by a prisoner against a state or governmental

entity. 28 U.S.C. § 1915A(a). Having done so, the claim against the prison must be dismissed

because the state agency is immune from suit under the Eleventh Amendment, but the case against

the individual defendants may proceed.
                                                  I.

       Canada alleges that when he was housed at the Thumb Correctional Facility in July 2019

(he currently is confined at the Oaks Correctional Facility in Manistee, Michigan), he fell while

working out at the facility’s gym. He complained of arm pain and was provided a sling, ice, and

Motrin. Correctional officers called a healthcare worker on Canada’s behalf several times,

reporting that he was in severe pain and believed he had a fracture.

       Canada alleges that the physician’s assistant, defendant Gina M., refused to see him. The

nurse, defendant R. Heering, told him he was fine and to take the pain medication. Canada says

that he was in pain for an entire month before his arm was finally X-rayed and the fracture

diagnosed. In addition, the arm did not heal properly, resulting in a “golf ball sized knot” and

making the forearm difficult to move.

       The plaintiff filed his complaint in this Court and asked it to waive the filing fees.

                                                  II.

       When, as here, a plaintiff has asked the Court to waive fees and costs because he cannot

afford to pay them, the Court has an obligation to screen the case for merit and dismiss the case if

it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). In addition, Congress mandated in the Prison Litigation Reform Act (PLRA) that

the Court screen for colorable merit every prisoner complaint filed against a state or governmental

entity. 28 U.S.C. § 1915A(a) (“The court shall review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity.”)




                                                 -2-
       A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A complaint

lacks an arguable basis in law or fact if it . . . is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490 U.S. at 327-

28). Dismissal on the Court’s initiative is appropriate if the complaint lacks an arguable basis

when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       Although a pro se litigant’s complaint must be construed liberally, Erickson v. Pardus, 551

U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants] . . . is not boundless.” Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). The screening mandated by Congress in section

1915(e)(2) includes the obligation to dismiss civil complaints filed by prospective pro se filers if

they “fail[] to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii);

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

       To avoid dismissal, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       As noted, Canada bases his claims on 42 U.S.C. § 1983, which provides a vehicle for

individuals to seek redress in court for violations of rights secured by the Constitution and laws of

the United States. To state a claim under that section, “a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.



                                                -3-
Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Parma Heights, 437 F.3d

527, 533 (6th Cir. 2006)).

                                               A.

       Canada has not stated a plausible claim against the Thumb Correctional Facility because

the Eleventh Amendment bars suits against a state and its departments unless the state has

consented to suit. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The

prison is part of the MDOC, a state department, and therefore enjoys Eleventh Amendment

immunity. Sims v. Michigan Dep’t of Corr., 23 F. App’x 214, 215 (6th Cir. 2001) (citing

Pennhurst, 465 U.S. at 100). “The state of Michigan . . . has not consented to being sued in civil

rights actions in the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir.

2004), and “Congress did not intend to abrogate the states’ Eleventh Amendment immunity by

passing section 1983,” Thiokol Corp. v. Dep't of Treasury, 987 F.2d 376, 383 (6th Cir. 1993)

(citing Quern v. Jordan, 440 U.S. 332 (1979) ). Moreover, “Eleventh Amendment immunity ‘bars

all suits, whether for injunctive, declaratory or monetary relief, against the state and its

departments, by citizens of another state, foreigners or its own citizens.’” McCormick v. Miami

Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol Corp., 987 F.2d at 381). Therefore,

Canada’s lawsuit cannot proceed against the Thumb Correctional Facility.

                                               B.

       The individual defendants, sued in their individual capacities, do not enjoy Eleventh

Amendment immunity. Instead, Canada contends that they deliberately denied his medical care.

It is well known that the State “has an ‘obligation to provide medical care for those whom it is

punishing by incarceration.’” Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting

Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “[T]he treatment a prisoner receives in prison and



                                               -4-
the conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”

Helling v. McKinney, 509 U.S. 25, 31 (1993).

       A constitutional claim for the deprivation of adequate medical care “has two components,

one objective and one subjective.” Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005) (citing

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). The objective component requires a

plaintiff to show the existence of a “sufficiently serious” medical need. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 550 (6th Cir. 2009) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

       To establish a serious need for medical care, “Farmer requires only that ‘the inmate show

that he is incarcerated under conditions posing a substantial risk of serious harm[,]’ so as to avoid

‘the unnecessary and wanton infliction of pain.’” Blackmore v. Kalamazoo Cty., 390 F.3d 890,

896 (6th Cir. 2004) (quoting Farmer, 511 U.S. at 834). A serious medical need may be

demonstrated by a physician’s diagnosis mandating treatment or a condition that “is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.” Id. at 897

(citations omitted).

       Establishing the second, subjective, component “requires a plaintiff to ‘allege facts which,

if true, would show that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then disregarded

that risk.’” Dominguez, 555 F.3d at 550 (quoting Comstock, 273 F.3d at 703). Deliberate

indifference requires “more than negligence or the misdiagnosis of an ailment.” Comstock, 273

F.3d at 703 (citations omitted). Courts evaluating such a claim “distinguish between cases where

the complaint alleges a complete denial of medical care and those cases where the claim is that a

prisoner received inadequate medical treatment.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th

Cir. 2011) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir. 1976)).



                                                 -5-
       In this case, Canada alleges that he suffered a fall, causing a traumatic impact to his arm,

followed by severe pain. He told others that he thought he broke his arm, and prison officials

apparently took him seriously enough to call for medical help. Based on those allegations, it is

reasonable to infer that “[a] reasonable physician or lay person would have recognized the need

for prompt treatment.” Gray v. Dorning, 202 F.3d 268 (6th Cir. 1999) (Table). Canada’s

complaint contains sufficient facts to satisfy the objective component of his Eighth Amendment

deliberate indifference claim. It is not clear why the physician’s assistant and the nurse ignored

Canada’s pleas for medical attention. But ignore it they did, and “[w]hen prison officials are aware

of a prisoner’s obvious and serious need for medical treatment and delay medical treatment of that

condition for non-medical reasons, their conduct in causing the delay creates the constitutional

infirmity. In such cases, the effect of the delay goes to the extent of the injury, not the existence of

a serious medical condition.” Blackmore, 390 F.3d at 899. That establishes the subjective

component.

                                                  III.

       The plaintiff’s claim against the Thumb Correctional Facility is barred by the Eleventh

Amendment, but his claims against defendants Gina M. and R. Heering brought under 42 U.S.C.

§ 1983 are viable.

       Accordingly, it is ORDERED that the plaintiff’s claims against the Thumb Correctional

Facility are DISMISSED WITH PREJUDICE. The claims against defendants Gina M. and R.

Heering may proceed.


                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

Dated: April 3, 2020

                                                  -6-
